39 N.J. 32 (1962)
186 A.2d 679
ELMER T. HOAGLAND, PLAINTIFF-RESPONDENT,
v.
WILLIAM C. SPRINGER, DEFENDANT-RESPONDENT, AND CUMMINS ENGINE COMPANY, INC., A CORPORATION OF THE STATE OF INDIANA, CUMMINS DIESEL METROPOLITAN, INC., A CORPORATION OF THE STATE OF DELAWARE. DEFENDANTS, AND CUMMINS DIESEL MICHIGAN, INC., A CORPORATION OF THE STATE OF MICHIGAN, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued December 3, 1962.
Decided December 17, 1962.
*33 Mr. Herman D. Michels argued the cause for defendant-appellant (Mr. John E. Morris, on the brief; Messrs. Toner, Crowley, Woelper & Vanderbilt, attorneys).
Mr. Francis M. Seaman argued the cause for plaintiff-respondent (Mr. Sam Weiss, on the brief; Messrs. Seaman & Clark, attorneys).
Mr. LeRoy H. Mattson argued the cause for defendant-respondent (Messrs. Troast, Mattson & Madden, attorneys).
The opinion of the court was delivered PER CURIAM.
The refusal of the trial court to vacate the service of summons on the defendant Cummins Diesel Michigan, Inc. is affirmed for the reasons expressed in the opinion of Judge Goldmann in the Appellate Division. 75 N.J. Super. 560 (1962).
Subsequent to the oral argument we were advised by agreement of counsel that on April 11, 1960 Cummins Diesel Michigan, Inc. recorded in the office of the County Clerk of Somerset County, New Jersey, the conditional sale contract between it and William C. Springer covering the diesel engine sold to Springer and installed by it in his Ford tractor. The tractor and the engine were made subject to the contract. Such action on defendant's part provides additional support for the conclusion that it was properly subjected to service of process of the Superior Court of this State.
HALL and HANEMAN, JJ., concurring in result.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.